Russell, Chief Justice.
Upon a rehearing, the original opinion in this case is withdrawn, and the judgment of affirmance is vacated. The judge of the superior court erred in directing the verdict for the defendants, there being issues of fact raised by the evidence which should have *677been submitted to the jury. It follows that it was error to overrule the motion for new trial.
No. 11276.
October 13, 1936.
On rehearing, December 16, 1936.
L. D. Moore, for plaintiff. James D. Shannon, for defendant.

Judgment reversed.


All the Justices concur.